PER CURIAM.
Affirmed. See Bolin v. State, 736 So.2d 1160, 1166 (Fla.1999) (“[T]he decision as to individual and sequestered voir dire is a discretionary decision for the trial judge.”); See also Way v. State, 774 So.2d 896 (Fla. 4th DCA 2001); Salas v. State, 544 So.2d 1040 (Fla. 4th DCA 1989). See also Robinson v.. State, 438 So.2d 8, 9 (Fla. 5th DCA 1983) (addressing the procedure to be followed when a claim of potentially prejudicial publicity arises after the jury has been selected); Bullard v. State, 324 So.2d 652 (Fla. 1st DCA 1976).